Citation Nr: 0708360	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This appeal arises from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2006, the veteran and his represented appeared at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  The veteran's represented indicated the veteran was 
withdrawing the issue of service connection for a cervical 
spine disorder.  38 C.F.R. § 20.204 (a) and (b) (2006).  The 
only issue remaining for appellate review of service 
connection for a lumbar spine disorder.  


FINDINGS OF FACT

1.  The veteran injured his back in an automobile accident 
prior to service.  

2.  No abnormality of the spine was noted at service entrance 
examination.  

3.  The veteran began complaining of chronic low back pain 
many months after service entrance, and an old compression 
fracture of L3 was noted with degenerative joint disease of 
the facet joints on X-ray examination in service.  

4.  There is no evidence of record which indicates the 
increased symptoms of low back pain in service represent the 
natural progression of his pre-existing low back disorder.  


CONCLUSION OF LAW

A low back disorder was aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants the benefit sought, considering 
whether the veteran has been properly notified and assisted 
by VA is not required.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (2006).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2006).  

Factual Background and Analysis.  The veteran has submitted 
VA records which indicate there is current diagnosis of 
degenerative changes of the lumbar spine with degenerative 
disc disease and lumbar radiculitis.  The veteran has also 
submitted an April 2002 statement from his VA physician, Dr. 
H, indicating his current back disorder and symptoms are 
directly attributable to the back disorder which was 
diagnosed in service.  A January 2004 CT scan revealed the 
presence of degenerative disc and degenerative joint disease.  

Service medical records indicate the veteran was examined for 
pre-induction in September 1966 and at service entrance in 
November 1966 and no abnormality of the spine was noted.  On 
his September 1966 Report of Medical History the veteran 
checked he had a history of recurrent back pain.  When he was 
questioned by the examining physician he reported being in an 
accident and suffering a whiplash injury.  He had hurt his 
back three years previously in the accident.  X-rays were 
negative.  

On April 18, 1967 service medical records reveal the veteran 
was seen for evaluation of back complaints.  The examiner 
noted that disc disease was a possibility to be ruled out 
(R/O) and an appointment was made at the orthopedic clinic.  
The consultation sheet sent to orthopedics included history 
of an auto accident three years previously during which the 
neck and back had been strained.  X-rays taken at that time 
were negative as were the present films.  There was pain in 
the back more directly over the spine as opposed to the para 
lumbar muscles.  

Records from July 20, 1967 again noted the veteran complained 
of a history of pain in the back.  Examination revealed his 
posture was normal, there was no spasm or tenderness of the 
lumbar spine, and deep tendon reflexes and strength were 
normal.  Straight leg raising, however, was positive on the 
left at 80 degrees.  The impression was the veteran had 
chronic low back strain, whiplash syndrome.  Medication was 
prescribed and the veteran was told to return.  The veteran 
returned on July 26 and 28, 1967 and was again sent to 
orthopedics.  

An August 1, 1967 orthopedic consult reveals the veteran 
reported an auto accident 4 years previously in which he was 
standing at a stop light when he was hit in the rear.  He 
complained of back pain one day later.  Since then he had 
back pain every day, but unrelated to any activity.  It was 
better when he lay down.  He claimed he had done the 
exercises every day for five months.  Examination revealed no 
neural deficits.  He had full flexion, extension, and 
rotation of the lumbosacral spine.   An August 7, 1967 record 
included diagnosis of postural low back pain.  The veteran 
was sent to Fort Myer for physical therapy.  On August 16, 
1967 an exacerbation of his symptoms was noted with 
tenderness of the high lumbar spine with paraspinal muscle 
spasm.  On August 22, 1967 it was reported the veteran had 
completed two weeks of physical therapy with heat, massage, 
ultrasound and Williams exercises.  There had been no relief 
of his symptoms.  In fact there had been a moderate 
exacerbation the previous week when joint exercises were 
discontinued.  The veteran was back to the original level of 
symptoms.  The care provider stated he felt there was no 
further benefit to be gained from physical therapy and the 
veteran was to return to the orthopedic clinic.  

August 22, 1967 records from the Fort Belvoir orthopedic 
clinic included a report of persistent low back pain with 
negative examinations, lab tests and X-rays.  A trial of 
butazolidine was ordered.  On August 25, 1967 the veteran 
indicated he had been having low back pain for the past three 
days.  He was told to avoid heavy work and call if the back 
pain got too bad.  On August 28, 1967 he again complained of 
low back pain.  An August 30, 1967 Physical Profile Record 
for chronic back pain reveals the veteran was placed on 
limited duty.  September and October 1967 service medical 
records include continuing complaints of back trouble and 
prescriptions for trials of medications to relieve back pain.  

November 13, 1967 notes from the orthopedic clinic reveal 
there had been no relief of the veteran's symptoms with any 
medications.  New X-rays were ordered.  New lumbosacral spine 
X-rays found no evidence of tumor or inflammatory process.  
The veteran was placed in a flexion body cast.  November 20, 
1967 notes indicated there had been no relief of low back 
pain with the body jacket.  It was removed and a chair back 
brace was tried.  The examiner recommended that the veteran 
should be considered for boarding out of service for an EPTS 
condition versus a permanent profile.  On November 21, 1967 a 
chair back brace was fitted and seemed comfortable.  X-rays 
were reviewed and an old compression fracture of L3 was noted 
with degenerative joint disease of the facet joints.  After 
consultation a permanent profile was agreed upon by the 
examiners.  On November 28, 1967, the brace was noted to be 
ineffectual.  The veteran was getting a duty reassignment 
with a profile.  On December 8, 1967 a request for medication 
for his back and a prescription for Darvon was noted.  

On June 5, 1968 the veteran went to the dispensary and 
reported he had a bad back-everyday.  Darvon was noted.  An 
orthopedic consult was ordered.  

On June 6, 1968 a note from the orthopedic clinic included 
diagnosis of low back pain.  The veteran was on a profile 
with Darvon.  Physical examination was within normal limits.  
The examiner noted that X-ray found no evidence of old 
fracture.  

The veteran was examined for service separation on July 31, 
1968 and no disorder of the spine was noted.  His July 1968 
Report of Medical History again noted recurrent back pain.  
It was noted in the physician's summary that the veteran had 
chronic low back pain syndrome which had started after an 
auto accident 5 years previously.  

The veteran submitted a May 2003 letter from Dr. S., who 
recalled he had treated the veteran in the late 1960's and 
1970's in his family medical practice.  He remembered that 
the veteran had taking numerous medications to alleviate pain 
and muscle spasms which never completely abated.  Dr. S. is 
retired and there are no records of his treatment of the 
veteran available.  

After reviewing the evidence the Board has concluded that the 
X-ray reports interpreted as showing an old compression 
fracture of L3 with degenerative joint disease of the facet 
joints raise questions as to whether the veteran had a pre-
existing back disorder.  While no disorder of the spine was 
noted at service entrance the presumption of soundness may be 
rebutted if there is clear and unmistakable proof to the 
contrary.  The regulations specifically note there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof).  With discovery during 
service of such residual conditions such as healed fractures 
with no pertinent antecedent active disease or injury during 
service the conclusion must be they preexisted service.  
38 C.F.R. § 3.303(c)(2006).  The X-rays findings of an old 
compression fracture represent clear and unmistakable 
evidence that the veteran had a pre-existing low back 
disorder.  Therefore, the presumption of soundness has been 
rebutted.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Cotant v. Principi, 17 Vet. 
App. 116 (2003) differentiated between conditions not noted 
at service entrance which later became symptomatic in service 
and those which were noted.  When a condition was not noted 
at service entrance and later became symptomatic a 
presumption of aggravation arises.  To rebut the presumption 
of aggravation in service clear and unmistakable evidence is 
required.  

Clear and convincing evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
Akins v. Derwinski, 1 Vet. App. 228 (1991).  The Court in 
Hunt v. Derwinski, 1  Vet. App. 292 (1991), found that when 
there is a temporary worsening of symptoms and the condition 
itself did not worsen or the disability remained unaffected 
by these flare-ups there has been no aggravation of the 
preexisting condition.  

At service entrance there were no symptoms of back pain or 
diagnosis of any abnormality.  It is not until many months 
after service entrance that the veteran complained of pain in 
April 1967.  Flare-ups, temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993).  Accordingly, a 
lasting worsening of the condition, one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 183 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

The regulations provide that when there is an increase in a 
pre-existing disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease the disorder will be 
considered aggravated.  38 C.F.R. § 3.306 (2006).  In Cotant 
the Court instructed that a determination of whether there 
was any increase in the underlying pathology should be based 
on an examination of the records immediately preceding, and 
those immediately after service.  

Although there are no records, Dr. S. stated he recalled 
treating the in the late 1960's and early 1970's.  The 
veteran had been taking numerous medications to alleviate 
pain and muscle spasms which never completely abated.  This 
represents an increase in the disorder which was asymptomatic 
at service entrance.  There is no evidence of record which 
indicates the increase in service was due to the natural 
progress of the pre-existing disorder.  As there is no clear 
and unmistakable evidence which rebuts the presumption of 
aggravation, service connection for a low back disorder is 
warranted.  


ORDER

Service connection for a lumbar spine disorder, degenerative 
joint and degenerative disc disease is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


